Title: James Lovell to Abigail Adams, 19 July 1779
From: Lovell, James
To: Adams, Abigail



Philadelphia July 19th. 1779

Your Favor of June 18/26 is this Hour come to hand.
“Do I love the natural Sentiments of the Heart”? Yes, Amiable Correspondent, I truly love them; and your little Story was far, very far from non-natural. You was betrayed, it seems, by a Combination of Circumstances such as a tender Sensibility and the Dusk of the Evening, to make a Pressure to your lovely palpitating Bosom which soon after cost you a crying Spell.
If I do not forestall you by making a Remark here myself, I shall expect that in your next Letter you will turn my false Wit upon me, and by making natural mean only common, you will tell me that your misfortune had very natural Consequences, since the Celadon or Lothario who was the Means of your Sorrow only smiled at the Tears which he had caused. But—to be sober, I hope you have by this Time realized more substantial Pleasures than the Receipt of a Packet from my esteemed Friend. I have written to you lately by Express my Opinion of his Return. Winship’s Letter three days later than Arthur Lee’s is a strong Confirmation that you are to be soon happy.
Every Thing that wears the Appearance of Injury to him may be resolved into the Dilatoriness which springs from the Nature and Constitution of a certain Assembly here.
Promise me that you will be upon your Guard against Tremors at the Sight of Superscriptions upon large Packets not in the Handwriting you wish most to see, and I will put up a Set of Journals for your Mr. A. that you may read all the Weaknesses of some who are called great Men.
I find by Letters from my dear Polly that a Mr. McClane is coming Express, by whose Return I shall be able to perform the Promise just made, and to renew the affectionate Assurances of my being Your obliged Friend and humble Servant,

James Lovell

